DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.  
Communications via Internet Electronic Mail
As stated in MPEP 502.03 (II): “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.”
Continued Failure to Comply with 37 CFR 1.121(c)
As applicant has done on several previous occasions, applicant continues to refuse to comply with 37 CFR 1.121(c) by not accurately making up the claims relative to the previous set of claim, by using single brackets as opposed to double brackets, by using brackets for more than 5 characters, by not using parenthesis for claim status identifiers, and by using the identifier “amended” as opposed to “currently amended” or “previously presented” as required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 42 is rendered indefinite by the term “untreated carbon dioxide”.  The scope this term is unclear.  As the claim requires “alkaline water”, some carbonate would be produced.  The claim is unclear for lack of distinction between carbonate, carbonic acid, and dissolved carbon dioxide as well as what is to be considered “untreated” carbon dioxide.  When newly presented, this claim recited “unreacted” carbon dioxide. Then applicant changed the term to “uncreated” without marking up the change.  Now applicant has changed the term to “untreated”.  Also there is lack of antecedent basis for “the bubble of carbon dioxide”.  Also, there is lack of antecedent basis for “the determination of the amount of undissolved carbon dioxide mixed with carbonic acid”.  
Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-42, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guggenberger et al. (US 3,313,093). Regarding claim 35 Guggenberger discloses a process of reacting carbon dioxide gas with liquid water comprising injecting carbon dioxide gas into a high pressure injector (11); passing the mixture of gas and liquid into a venturi
(12) for further mixing; passing the mixture of gas and liquid into a static mixer (22) (see col. 3, lines 52-59); passing the mixture of undissolved gas, dissolved gas and water into a recovery chamber (13) and separating undissolved gas bubbles from the liquid now containing dissolved gas. Column 3, lines 39-59 implicitly disclose or suggest that the static mixer reduces the size of gas bubbles by noting the existence of gas bubbles and saying that the static mixer increases the absorption of the gas by the liquid. Regarding claim 36, monitoring and controlling is disclosed (see col. 2, lines 15-20; col. 4, lines 20-40). Regarding claim 37, collecting the liquid is disclosed (see col. 2, lines 60-65). Regarding claim 38, disclosure of carbon dioxide and water would have suggested carbon dioxide and water to one of ordinary skill in the art. Regarding claim 39, discussion of pressure in col. 2, lines 25-26, would have suggested optimizing pressure to one of ordinary skill in the art. Regarding claims 40 and 42, alternating orientation static propellers are disclosed (see col. 2, lines 28-34; Fig. 1). Regarding claim 41, changing direction is disclosed (see col. 2, lines 28-34; Fig. 1). Regarding claim 45, col. 1, lines 10-15 discloses “saturating” the liquid with the gas, it would have been obvious to one of ordinary skill in the art to have optimized flow to achieve this result. Regarding claim 46, the liquid and gas bubbles mix is accumulated

Response to Arguments
Contrary to applicant’s handwritten note on the RCE form, a foreign application is never a “parent” application of a US applicant.   Applicant specifically mentions “parent EU application”, but only the benefit of a Chilean application is claimed.  Applicant also mentions an EU application in an email that applicant has sent, despite applicant not filing authorization for electronic communication.  The instant application has no known relationship to any EU application.  If applicant wants claims considered the claims must be of explicit record, not by vague reference a foreign application.   
As previously stated in the advisory action, contrary to applicant’s remarks, it is not just “guessing” the manipulative steps of Guggenburger result in reducing the size of bubbles. Instead, it is the established scientific principle of conservation of mass. The reference discloses that gas is absorbed from the bubbles to the liquid phase. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774